DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 02 July 2021 for the application filed 24 April 2019. Claim 1 is pending:
Claim 2 has been canceled; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-090540, filed 09 May 2018) under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward an ion exchange device comprising a housing and an ion exchange resin; said device being configured to remove ions from a coolant and discharge an ion-depleted coolant. The ion exchange resin is a mixed resin comprising a strongly acidic cation exchange resin, a strongly basic anion exchange resin, and a weakly basic anion exchange resin at meq levels of 30-40%, 50-60%, and 8-30%, respectively, relative to the total amount of resin.
The most pertinent prior art, i.e., STANLEY (US Patent 4,851,122), discloses an ion exchange apparatus comprising a single container containing a media mixture comprising at least three ion exchange resins, including a strong cation exchange resin, IONAC C-249, and two different anion exchange resins, strongly basic IONAC ASB-2 and weakly basic IONAC A-642. However, STANLEY is differentiated from as-amended Claim 1 in that STANLEY 
Other relevant prior art include YANAGIHARA (US Patent 4,543,363), which discloses an ion exchanger comprising ion exchange groups including strongly acidic cation, weakly basic anion, and strongly basic anion exchange groups (c4/10-21); while YANAGIHARA further discloses embodiments of different ion exchangers having exchange group contents of various molar equivalents, this prior art failed to disclose an ion exchanger comprising a combination of all three types of resins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777